Title: To George Washington from Moses Hazen, 22 April 1782
From: Hazen, Moses
To: Washington, George


                        
                            Dear Sir
                            Lancaster 22d of April 1782
                        
                        Your Excellencys favour of the 10th Instant came Safe to hand the last evening—and I set down with pleasure
                            to answer the Several Queries therein Contained.
                        In answer to the first of those Queries I have to observe, That the enemies advanced post at Delom’s Mills,
                            on the Yamasca River; is about Twenty miles from St Denys Thirty
                            five from the fortified Camp at the mouth of Sorrel River; and forty five from St Johns,
                            by the open roads and settled Country—From the afore Sd post on Yamasca River, to St Charles on the Sorrel, which is Six miles above St Denys, is not more than fourteen miles, as those
                            two River’s; viz. the Sorrel and Yamasca runing nearly parallel to each other and the enemies advanced post on Yamasca
                            Lying oppos’d to St Charles, makes this Difference; a Circumstance not before mentioned—It would also Shorten the Distance
                            into Canada to leave the enemies advanced post on Yamasca about 10 miles to the right; and then
                            fall in on the Sorrel 20 or 25 miles below St Johns. It is However
                            immeterial at which of those places we approach the Sorrel River, viz. at St Denys; at St Charles; or about 25 miles below
                            St Johns; as they all lead into the well inhabited Country and will of Course answer the Same purpose tho that by St Denys
                            is the openest Country & I believe the best road.
                        Secondly I am not clear which side of Yamasca Pond at the head of that Streem, will be the best to Direct the
                            Rout. But whether we leave the pond on the right or left, It matters not—as we must Decend the Streem Near the second fork
                            from the pond before we Turn to the left; even if we Direct the road to fall in on the Sorrel Twenty five miles be low St
                            Johns—There being the mountains of Chamblie, Rochman, and St Tresse, a large morass; and woods Tumbled up by the roots for
                            near two leagues in width, and five or Six in length, opposit to St John’s; Extending from the river au Brochett in the
                            Bottom of massisque Bay; towards the west branch of Yamasca River. a Country almost Impractiable for a Road, and imposible
                            to march a Body of Troops without some considerable Labour in Clearing and Causeying the roads which
                            morass mountains and blown up trees, will oblige us to Decend the Yamasca river and will most Effectually secure our left
                            flank from any annoyance of the enemy from St John’s. Consequently I think our Rout would be at Least five or Six Leagues
                            Distance from St Johns at the nearest place, more Especially if we leave the Yamasca Pond and River to the left.
                        Thirdly in marching west of the Green mountains, the left flank will most Certainly be exposed to the enemy
                            from Canada Embarked on Lake Champlain; But not the whole Distance from North River; or the Indians about Niagara. The
                            Inhabited Country to the westward of Albany, The inaccessible mountains to the left of Bennington
                            extending nearly opposit to Ticondiroga, Together with Lake George, South Bay, and Lake Champlain; as also the Distance
                            from Niagara or any of the Settlements of the Six Nations of Indians, will render your left flank parfectly Secure from
                            any attempt from that Quarter more Especially as you pass through a well Inhabited Country untill you
                            reach and Desend otter Creek—and I am fully persuad, that the moment you Shew a force in Canada all
                            Savage aid to our enemies will Instantly cease in every part of America.
                        Fourthly, from albany to Bennington Shaftsbury arlington, manchester, Dorset, Darby, Tinmouth, & to
                            Shrewsbury, on otter Creek where we fall into the road Leading from New Hampshire to Crown Point, and from thence Down
                            otter Creek; is an open road a level and thick Settled Country a Road was also opened from otter Creek to the River a
                            Lamoile before the war Comminced, at about 10 miles Distance from the Lake—The Rout from Co’os to Canada Crosses the River’s
                                Ouinanschick and a LaMoille not more than Twenty five or thirty miles from the lake, by either of those Rivers a unction of the roads maybe formed—by
                            making a Right angle for about Twenty miles. but I Should recommend extending the road on the
                            west Side of the mountain’s to the river massisgue where the two roads will naturly Join, within four five or Six miles of the Canada line, all this Country to the westward of the
                            mountains is capable of a good road without Difficulty, or much Labour, and the General Distance from the Lake may be from
                                Ten to Twenty miles, from otter Creek Northward.
                        Fifthly It would not answer by any means to pass up the Hudsons river to Fort Edward, and from thence to wood
                            Creek, and so on to Ticondiroga & Crown Point or to Establish posts at Either of those places, for the Security of
                            water Carriage. for the following reasons, viz. The momint you leave Saratoga or Fort Edward, you move into a Desolate
                            Country; unhealthy at the Season of the year proposed Destitute of the Necessary Supplies of Forage Carriages and
                            Provisions. your left Flank Exposed to the enemy from Canada (while they are in possession of St Johns and Navigation of
                            the Lakes) the whole Distance from Fort Edward to otter Creek, which is parfectly secure on the Bennington Rout; and you
                            pass through a healthy  and thick Settled Country—for Near Eighty miles in length, whereas by the
                            rout of wood Creek you will have the Road to open or Repair near that Distance, and loose by a Circuitous rout a greater
                            Distance than the whole water Carriage, unless you Command Lake Champlain and South Bay—nor do I See any
                            advantage that could Possibly risult from Establishing posts at any or either of those places, mentioned; Taking for
                            granted that our principal Supplies would be in part Either on the Co’os rout or in Canada.
                        Sixthly I have already observed that the proper place to form a Junction of the Two roads would be at or near
                            massisque river and not far from the Canadian line; which I Judge is about Twenty five miles
                            from St Johns and fifteen from any part of Lake Champlain—The Co’os road is already Extended
                            within a few miles of the water of massisque River and point proposed for a Junction of the Two roads; I am Clearly
                            oppinion that Supple of every kind ought to be Sent by the Co’os Rout. It being a short and Safe Communication; a
                            Plentifull Country; and I belive the best road—Hollands map with respect to the Distance from Co’os to Lake Champlain is I
                            dare say prety Just, Taken as I Suppose from the Towns as they ware laid out, which in measurement are Generally Large; It
                            having been a Custom to make Some allowance for mountains Lakes ponds and waste Lands.
                        Seventhly I think it is possible the enemy may Distroy some of the corn mills which might
                            be the most usefull to us on our first entering Canada, But I have not the least Distant Idea of their Laying wast the
                            Country; by Distroying the Grain and forage; nor do I think it is in their power ware they to attempt it; The grain and
                            hay will be Secured in large Barns Surrounding the Houses and So near together that burning of the Barns must burn the
                            Houses also: The Inhabitance of Canada are Compactly settled, They have it in their power to Embody on a short notice in
                            almost any part of the Country Several Thousand milititia, They have generaly armes and ammunition and on such a Desperate
                            occasion I think they have Spirit to oppose the whole British force of Canada—It would be impossible for the enemy to
                            remove any considerable quantities of grain and forrage in the month’s of august and September; the grain in that Season
                            of the year remaining in the Sheaf; and the Hay Too bulky to move far.
                        Eighthly, Those parts of Lake Champlain where it is possible for vessells to Lay in the winter never fail to
                            freze. The enemy would most undoubtedly hall those vessells into a Dock under Cover of the Cannon of the fort of St Johns,
                            which However will be open to Batteries on the opposit Side the river not more than Two hundred and Twenty yards Distance,
                            the Shiping may easily be Distroyed which I fear the enemy would Do themselves to prevent our profiting by them the next
                            Season—as I take it for granted that the post of St John’s would fall in the Course of the winter if not Sooner.
                        Ninthly: Quebec is not that post of Defence which it in General is understood to be, The extensive works and
                            the unfinised State they are in; would require a Considerable army to Defend it Properly against a superior force—On the
                            Investment of the Town all Supplies of fresh provisions vegitables and fuel would be intercepted, The Inhabitance within the
                            Town would of course interest themselves in its Surrender to save their property, and might possibly fall on means to
                            Induce the Soldery to Desert, who by living altogether on Salt provisions, would Soon in that Country get the Scurvey and
                            other Disorder’s that would of course lessen the Garrison—a Regular Seige with Battering Cannon would weaken the
                            fortifications and Reduce the beseiged to Distress—Stratagem might possibly give us the fortress—and a general assault the
                            last rescource, which However I think would be practicable in its present Posture of Defence, that is in case the works
                            are Nearly as they ware when I left the Country; and the garrison which we may most probably expect to Defend the place.
                        Tenthly: in case the enemy should maintain the post of Quebec we cannot expect to hold the Country without an
                            adequate force to keep the enemy with in the walls, Consequently we must some way or other Collect that force or leave
                            Canada; be the Expence or Disgrace what it may—ware it possible to suppose that the enemy could maintain Quebec for any
                            length of time while we have possession of the Country It must in that case be admited that, they would hold it under
                            every Disadvantage, The Severity of the Climate, The total obstruction of water Communication for about Seven months in
                            the year; The want of fresh provisions and perhaps fuel; are matters that would opperate against its Defense—The Heighths
                            of Abraham Command the Town within three hundred yards Distance; Point Levy on the opposite Side the river; is with in
                            reach of Shott and Shells, from one or the other or both of those places the Town may be Distroyed—In the Seige of 59 the
                            British Batteries from Point Levey only; and in the course of a bout Six weeks, Shattered and Distroyed the Town in such a
                            manner that general Murray the next winter, found Difficulty to lodge four Thousand men under Cover in the Town and
                            Subburbs—upon the whole from my Knowledge of the Country, from the Situation of the Post under all its Disadvantages; and
                            from the known Disposition of the Canadians, It is impossible for me to Suppose that Quebec Should hold out a long Seige
                            in case we Command the field—and I am  clear that we Shall Command in the field; when we
                                attemp it.
                        I must also Suppose that very little aid from these thirteen united States would be requisite for that
                            purpose—For if you once exhibit in Canada a sample of the united armes of France and America raise your Standard in that
                            Country; the Canadians will I am Convinced flock to it; and whether the Post of Quebec falls Immideately or not, the
                            Country will rise unite and Join the Confederacy, Send there Representatives immedeately to Congress and Canada will give
                            every Necessary assistance, not only to Subdue the enemy now in the Country but to Defend it afterwards—Should it be again
                            invaded—The enemies forts and posts on our frontiers, will fall into our hands. the Savages Lay Down there armes, and of
                            course reassume their antiant employment of Collecting Treasure from the forrest which will prove a usefull brance of
                            Commerce to our Generous & friendly allies—and above all most Effectually Set a Side the present claim of Great
                            Britain; to that Extensive Dominion on our fronteers now in Her possession.
                        I cannot close this Subject with out reminding your Excellency of the great annual expence of men &
                            Treasure to guard our extencive frontiers to little purpose, That by Laying the ax at the root of the tree the branches
                            wither of course—That the enemy in Canada once Subdued the Communication to these states properly opened; and that Country
                            brought into the union, may easily be Defended against any force in the Power of Great Britain to send against it, That
                            Canada will always be able to Defend it Self for at least Seven months in a year—and that its laying so Contiguous to the
                            opulent States of New York, Connecticutt New Hampshire, and the massachusetts, It will never want Succours, or
                            assistance—That these united States have by their Several Proclamations Pledged their Sacred faith and Honr to the
                            Canadians and Promised them relief and Support &ca &ca &ca—I thank your Excellency for your Remarks
                            on my opinion respecting the uselessness of the British fleet at the Conquest of Quebec which was given rather in the
                            gross with out decending much into Particulars and consequently your observations on my remarks as they Stand, and as the
                            Case has been generally held out to the world are very right—But in Justice to my Self, and in Support of my own opinion,
                            I must beg to adduce a few facts and then appeal to your Excellencys Decision—France in former times had been at a great
                            expence in Laying the foundation of a Strong Post at Quebec which works remain yet unfinished—In the year 1759 When,
                            General Montcalm was apprised; of General Woolfs approach he left the Town and fortifications of Quebec, with a small
                            Garrison, and encampd at Boport, about four miles Distance from the Town of Quebec—and in Stead of finishing or
                            Strengthening the works of Quebec, he paid his whole attention in fortifying his Camp by Redoubts in
                            front and rear, lines of Circumvallation abatus  His Right was Covered by the Cannon of the Town
                            and River St  and his left wing and Rear Secured by the montmorancy River both of which ware
                            fordable at that Season of the year, that Genl montcalm made Choice of a Strang Spot of ground I Shall  It was However an incampment only of Near four miles extent and as the British
                            fleet arrived before Quebec on the 27th of Decem. they could not  on very
                            little more than three months to Stay in the River, Consequently a Procrastination of the Seige would have been a Defeat
                            to the British fleet and army. Now Sir Supposing the Town of Quebec at that time to have been Tenable
                            was genl montcalm right in risqueing the Town and fortress of Quebec and the whole Country to the Chance of the  or would it not in that case have been prudent in him to have amply Supplied the Town with a
                            sufficient garrison and Stores of every kind to Sustain a Short Seige at least more Especially as he had it fully in his
                            power, or why should an able general Neglect a Point so naturel and of so much Importance—In the next place in the Course of
                            the Succeeding winter General Levy on whom the Command of the french army Devolved made every possible preparation to
                            assault the Town; and the very moment the Severity of the winter relaxed he moved his whole force militia &ca to
                            Quebec; where he arrived on the 26th of april 1760—on the 27th he beat in General Murrays advance posts and parties; and
                            Compleatly invested the Town—and on the 28th Genl murray mustered up his whole force left the Town in
                            care of the guards only, and fought genl Levy in the field on very unequal terms, The Battle was severe near Twelve hundred men of the British army ware Disabled either Killed wounded or Taken prisons,
                            and more than Double that Number of the French Troops; The action fell heavy on the french Grenadiers Chasseurs and
                            Regular Regiments, the very men that genl Levy Depended on for the assault—as he afterwards Contended himself with
                            persuing a Regular Siege untill Succours and fresh Supplis arrived from England—If Quebec was a Tenable
                            post why Should Genl Levy give himself the Trouble and be at the expence of preparing for an assault or why Should general
                            Murray leave the Town and fortifications; and risque every thing in the field, on unequal terms—It is evident and Clear
                            that those great Generals did not think the post Tenable, General Montcalm give that as his reasons for Leaving the Town
                            so weak and Taking the field, Genl Levy proved his opinion by his preparations to assault it—and genl Murray gave it as
                            his opinion and reasons to mr Pitt the then Secretary of State for his Leaving the Town and risquing an action in the
                            field on unequal terms; Genl Murray in his letter Compares the Town and fortress of Quebec to a Strong Cantonment and not
                            a Tenable post; and I can affirm that he was not alone in this opinion on the Contrary It was adopted
                            by many Respectable Characters; amongst the French and British officers, at that time and place Hence I
                            must conclude; and adher to my former opinion viz. that a fleet would be of very little Service in the Conquest of Quebec,
                            That while you Command in the field, you Command the recourses of the Country of every kind—and Such as are absolutely
                            Necessary to Sustain a Long Siege, That the Post of Quebec as well as all others in Canada, and on our frontiers would
                            fall of course—Montreal is to be Considered as the Capital of Canada; and Quebec as a Seaport Town—It was Common in the
                            french time for the governor & Commander in Chief to reside at montreal in the Course of the
                            winter at Least.
                        I have indeavoured Sir to go over and answer your Several Queries—what I have asserted is from personal
                            Knowledge, That which I have given as matter of opinion is the product of my own head and the affect of a Sincere Heart.
                            when I am indulged with the Honr of writing or Speaking to your Excellency on matters of Such weight, It is my Duty to
                            represent my own Sentiment undisguised which in this Instance I have Done. If it Should be Though that I have been too Sanguine, I can only Say that I shall wait with
                            Impatience untill time and opportunity Shall Discover whether my opinion is Just or erronious.
                        I have Sent the bearer Capt. Munson to look into some Regimental Baggage a Poukeepsiee; and from thence to
                                Hartford on Some business that reguards a Part of the Regiment he will return to the Regt as soon
                            as possible—I have the Honr to be Your Excellencys most obedt and most Devoted Hume Servt
                        Moses Hazen
                    